Citation Nr: 0026805	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-01 842 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for asthma.

2. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a skin 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the veteran's claims for 
asthma, PTSD, and a skin disorder.


FINDINGS OF FACT

1.  The RO denied service connection for asthma in March 
1985.  The veteran did not perfect an appeal from that 
decision.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for asthma.

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for 
asthma is cumulative.

4.  Service connection for PTSD was last denied in an 
unappealed May 1993 rating decision.

5.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for PTSD.

6.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for PTSD 
is cumulative.

7.  Service connection for a skin disorder was last denied in 
an unappealed May 1994 rating decision.

8.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a skin disorder due to exposure to 
Agent Orange.

9.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
skin disorder is cumulative.


CONCLUSIONS OF LAW

1.  The March 1985 decision denying service connection for 
asthma is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for asthma is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The May 1993 decision denying service connection for PTSD 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

5.  The May 1994 decision denying service connection for a 
skin disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991); second, if new and material evidence has 
been presented, immediately upon reopening the claim, the VA 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and third, if the claim is well grounded, the VA 
may evaluate the claim after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. 
West, 12 Vet. App. 209 (1999).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Under 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

I.  Asthma

Service connection for asthma was denied in March 1985.  At 
that time, the evidence included the veteran's claim, service 
medical records, the veteran's statements, and VA medical 
evidence.  Service medical records do not include the 
veteran's entrance examination.  These records show that the 
veteran had a long history of asthma.  He was treated for 
several asthma attacks in service.  The veteran's May 1971 
separation examination revealed inspiratory and expiratory 
wheezes.  The diagnosis was bronchial asthma controlled with 
bronchodilators.

A September 1971 VA Medical Center (VAMC) revealed that the 
veteran reported a history of asthma since childhood and that 
he had had several attacks of wheezing in the past few weeks.  
The diagnosis was bronchial asthma.  In a February 1974 VA 
medical record, the veteran reported a family history of 
asthma with lifelong history of asthma.  The diagnosis of 
hereditary atopy manifested by asthma, recurrent urticaria 
and positive family history.  VA medical records including 
examinations and hospitalization, from May 1980 to December 
1984 show complaints of wheezing and diagnoses of bronchial 
asthma and statements that the veteran reported that he had 
had asthma as a child.  In statements and histories that 
veteran had claimed that asthma had existed since service, 
and, alternatively, had been aggravated in service.

In the May 1985 rating decision, the RO determined that the 
veteran's asthma preexisted service and was not aggravated 
therein.  That decision is final.

Evidence submitted or associated with the claims file since 
the March 1985 denial consists of VA and private medical 
records from January 1988 to March 1993 and the veteran's 
statements.  The private and VA medical records show 
continued complaints and treatment for asthma.  In statements 
and histories, the veteran again alleged that his asthma 
began during service and, alternatively, was aggravated in 
service.  

To the extent that the veteran contends that his current 
asthma either resulted or was aggravated by his service in 
Vietnam, such allegations are lay speculation on medical 
issues involving the etiology of a disability and does not 
bear directly and substantially to the claim on appeal and 
are not material.  See Pollard v. Brown, 6 Vet. App. 11  
(1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (1991)).  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Routen v. Brown, 10 Vet. App. 183 (1997).  More 
importantly, these contentions are duplicative of contentions 
made in connection with his prior claim.  This evidence is 
not new. 

The additional medical records show post- service treatment 
for asthma, and, accordingly, are all cumulative of medical 
evidence of record at the time of the March 1985 decision.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  Nowhere in 
the additional medical records is there medical opinion 
linking the veteran's asthma to service either by way of 
incurrence or aggravation.  Accordingly, none of the evidence 
submitted since the March 1985 denial is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for asthma.
 
B.  PTSD

Service connection for PTSD was denied by the RO in May 1993.  
At that time, the evidence included the veteran's claim, 
service medical records, service personnel records, the 
veteran's statements, VA medical evidence from 1975 to 1991, 
and a March 1993 private psychiatric evaluation.  The service 
personnel records showed that the veteran had served in the 
Republic of Vietnam as a rifleman.  Service medical records 
were negative for a psychiatric disorder, to include PTSD.  
On examination for discharge from service, psychiatric 
evaluation was normal.  

Medical records on file at the time of the 1993 rating 
decision included a 
a May 1980 VA examination report that showed a diagnosis of 
anxiety neurosis.  A March 1986 VAMC discharge summary 
revealed chronic schizophrenia, decompensated with acute 
exacerbation.  Subsequent medical records reflect diagnoses 
including psychoses with history of auditory hallucinations 
and paranoid ideation, substance abuse of crack and alcohol 
with psychoses, chronic schizophrenic disorder, 
undifferentiated type and rule out PTSD.  

In a May 1993 rating determination, the RO denied service 
connection for PTSD.  According to evidence of record, the 
veteran was notified of this denial in a letter dated May 12, 
1993.  The veteran did not appeal this decision, and thus, 
this decision is final.
  
Evidence submitted or associated with the claims file since 
the May 1993 denial consists of VA medical records from March 
1994 to August 1997, additional service personnel records, 
and the veteran's statements.  

VA medical records from March 1994 to August 1997, including 
an April 1994 VAMC discharge summary, reveal diagnoses of 
chronic schizophrenia.  These additional medical records are 
cumulative of medical records considered in connection with 
the prior claim.  The additional service personnel records 
and the veteran's statements are also cumulative of evidence 
previously submitted. 

To the extent that the veteran contends that his current 
symptoms are due to PTSD and are related to his service, such 
allegations are lay speculation on medical issues involving 
the etiology of a disability and does not bear directly and 
substantially to the claim on appeal and are not material.  
See Pollard, 6 Vet. App. 11; see also Moray, 5 Vet. App. 211 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  
See Stadin, 8 Vet. App. at 284; Robinette, 8 Vet. App. at 74; 
Routen v. Brown, 10 Vet. App. 183.  More importantly, as was 
stated previously, this evidence is not new. 

The Board finds that all of the evidence submitted since the 
May 1993 rating decision is cumulative.  See Reid, 2 Vet. 
App. 312.  Further, none of the evidence submitted since the 
May 1993 denial is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for PTSD.
 
C.  Skin disorder

Service connection for a skin disorder was denied by decision 
of the RO in May 1994.  At that time, the evidence included 
the veteran's claim, service medical records, the veteran's 
statements, and VA medical evidence.  Service medical records 
do not contain any complaints, findings, or treatment for a 
skin disorder.  VA medical record reflects that the veteran 
first complained of itching and swelling of his hands in 
February 1974.  At that time, he reported that symptoms began 
during service in Vietnam in 1970.  Evaluation revealed 
generalized urticaria and gross edema of the dorsum of hands 
and feet and the periorbital areas.  The diagnoses included 
hereditary atopy manifested by recurrent urticaria.  At a May 
1980 VA examination, evaluation of the skin was normal.  The 
veteran alleged that his skin disorder was the result of his 
exposure to Agent Orange.  Subsequent VA examinations show no 
complaints, findings, or diagnoses of a skin disorder.  

At the time of the May 1994 rating decision, the veteran had 
asserted that he had a skin rash disorder that began during 
service.  However, the RO noted that there was no evidence of 
a skin rash disorder in service or following service.  That 
decision is final.

Evidence submitted or associated with the claims file since 
the May 1994 denial consists of the veteran's statements that 
his skin disorder began during service and resulted from his 
exposure to Agent Orange.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.   However, to 
the extent that the veteran, his friends, and family members 
contends that his current skin disorder is related to his 
service, such allegations are lay speculation on medical 
issues involving the etiology of a disability and do not bear 
directly and substantially to the claim on appeal and is not 
material.  See Pollard, 6 Vet. App. 11; see also Moray, 5 
Vet. App. 211.  Lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995).  More 
importantly, the veteran's recent statements are repetitive 
of his prior claim.  These statements are not new.  

The Board finds that the veteran's statements are cumulative 
of those that were before the RO at the time of the May 1994 
rating decision.  See Reid, 2 Vet. App. 312.  None of the 
evidence submitted since the May 1994 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the May 1994 
decision, the VA medical records showed that hereditary 
atropy with urticaria was diagnosed in 1974.  The additional 
evidence does not show that he suffers from a chronic skin 
disorder or, for that matter, that such disorder is related 
to service.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a skin disorder.


ORDER

The veteran's petition to reopen his claim for service 
connection asthma is denied.  The veteran's petition to 
reopen his claim for service connection a skin disorder is 
denied.  The veteran's petition to reopen his claim for 
service connection for PTSD is denied.  



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 


